EXHIBIT 10.7

 

OVERLAND STORAGE, INC.
2003 EQUITY INCENTIVE PLAN

 

NOTICE OF STOCK OPTION GRANT
(OUTSIDE DIRECTOR, LIMITED TRANSFERABILITY)

 

You have been granted the following option to purchase shares of the Common
Stock of Overland Storage, Inc. (the “Company”):

 

Name of Optionee:

 

 

 

 

 

Total Number of Shares:

 

 

 

 

 

Type of Option:

 

Nonstatutory Stock Option

 

 

 

Exercise Price Per Share:

 

$

 

 

 

Date of Grant:

 

 

 

 

 

Vesting Commencement
Date:

 

 

 

 

 

Vesting Schedule:

 

This option becomes exercisable with respect to 1,500 shares subject to this
option when you complete one month of continuous “Service” (as defined in the
Plan) from the Vesting Commencement Date.  Thereafter, this option becomes
exercisable with respect to an additional 1,500 Shares subject to this option
when you complete each additional month of Service.  If this option was granted
pursuant to Section 7.2 or 7.3 of the Plan, this option will be fully
exercisable upon the first annual meeting of the Company’s shareholders
following the Date of Grant if Service has been continuous from the Date of
Grant to such meeting date.

 

 

 

Expiration Date:

 

[                ][      ], 20[   ], or if such anniversary date would fall on a
day when Company headquarters are not open for business, at the close of
business at Company headquarters on the last business day before such
anniversary date.  This option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2003 Equity Incentive Plan (the “Plan”) and the
Stock Option Agreement, both of which are attached to and made a part of this
document.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that

 

--------------------------------------------------------------------------------


 

the Company may deliver these documents by posting them on a web site maintained
by the Company or by a third party under contract with the Company.  If the
Company posts these documents on a web site, it will notify you by email.

 

Optionee:

Overland Storage, Inc.

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 


OVERLAND STORAGE, INC.
2003 EQUITY INCENTIVE PLAN


 

STOCK OPTION AGREEMENT

 

 

Tax Treatment

 

This option is intended to be a nonstatutory stock option.

 

 

 

Vesting

 

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant.  In addition, this option becomes exercisable in full if either of
the following events occurs:

 

 

 

 

 

•                                          Your Service terminates because of
total and permanent disability, or death, or

 

 

 

 

 

•                                          The Company is subject to a “Change
in Control” (as defined in the Plan) before your Service terminates.

 

 

 

 

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason.

 

 

 

Regular Termination

 

If your Service terminates for any reason except death or total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date three months after your termination date, or if such
expiration date would fall on a day when Company headquarters are not open for
business, at the close of business at Company headquarters on the last business
day before such expiration date.  The Company determines when your Service
terminates for this purpose.

 

 

 

Death

 

If you die before your Service terminates, then this option will expire at the
close of business at Company headquarters on the date 12 months after the date
of death, or if such expiration date would fall on a day when Company
headquarters are not open for business, at the close of business at Company
headquarters on the last business day before such expiration date.

 

 

 

Disability

 

If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date, or if such expiration date would
fall on a day when Company headquarters are not open for business, at the close
of business at Company headquarters on the last business day before such
expiration date.

 

3

--------------------------------------------------------------------------------


 

 

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any “Applicable Law” (as defined in the Plan).

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you may select one of the following:

 

 

 

 

 

•           If you have established an account with E*Trade OptionsLink
(www.optionslink.com, (800) 838-0908), or such other or substitute employee
stock option plan administrative service as the Company may elect to engage
(such stock option administrative service being the “Plan Agency”), you may
elect to exercise this option by utilizing the procedures established by the
Plan Agency for exercise of this option. Such procedures may include provisions
for execution of an electronic or a written notice stating the number of shares
to be purchased pursuant to this option and accompanied by delivery of an
executed exercise agreement as implemented by the Plan Agency, and payment made
in accordance with this Agreement and the Plan for the full purchase price of
the shares to be purchased.  The Committee may from time to time establish
further limitations and rules or procedures for exercise through the Plan
Agency.  The Company may also discontinue use of the Plan Agency at any time, in
which case you will be required to use the exercise procedure described below.

 

 

 

 

 

•           Notify the Company by filing the proper “Exercise Notice” form at
the address given on the form.  Your notice must specify how many shares you
wish to purchase.  Your notice must also specify how your shares should be
registered.

 

 

 

 

 

Exercise through the Plan Agency will be effective in accordance with the
policies and procedures of the Plan Agency.  An “Exercise Notice” filed with the
Company will be effective when the Company receives it together with payment
made in accordance with this Agreement and the Plan for the full purchase price
of

 

4

--------------------------------------------------------------------------------


 

 

 

the shares to be purchased.

 

 

 

 

 

If another person wants to exercise this option after it has been transferred to
him or her (a “Transferee”), that person must prove to the Company’s
satisfaction that he or she is entitled to exercise this option, and must then
select one of the exercise alternatives specified above; provided that exercise
by a Transferee may not be available through the Plan Agency, and if it is
available, such exercise may require additional procedures or documentation
established by the Company or the Plan Agency.

 

 

 

Form of Payment

 

When you exercise your option, you must pay the option exercise price for the
shares that you are purchasing.  Payment may be made in one (or a combination of
two or more) of the following forms:

 

 

 

 

 

•                                          Your personal check, a cashier’s
check or a money order.

 

 

 

 

 

•                                          Irrevocable directions to a
securities broker (such as the Plan Agency) approved by the Company to sell all
or part of your option shares and to deliver to the Company from the sale
proceeds an amount sufficient to pay the option exercise price and any
withholding taxes.  (The balance of the sale proceeds, if any, will be delivered
to you.) This procedure will be permitted only if you utilize the services of
the Plan Agency, or another securities broker pre-approved by the Company in its
sole discretion.  You will not be permitted to use this procedure if you are an
“Officer” or “Director” (each as defined in the Plan) and this procedure would
be deemed an extension of credit or the arranging of an extension of credit in
the form of a personal loan by the Company.

 

 

 

Withholding Taxes and Stock Withholding

 

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise.  With the Company’s consent, these arrangements
may include withholding shares of Company stock that otherwise would be issued
to you when you exercise this option.  The value of these shares, determined as
of the effective date of the option exercise, will be applied to the withholding
taxes.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when Applicable Law, Company
policies or an agreement

 

5

--------------------------------------------------------------------------------


 

 

 

between the Company and its underwriters prohibit a sale.  This restriction will
apply as long as your Service continues and for such period of time after the
termination of your Service as the Company may specify.

 

 

 

Transfer of Option

 

In general, only you may exercise this option prior to your death.  You may not
transfer or assign this option,  unless one of the provisions below applies. For
instance, you may not sell this option or use it as security for a loan.  If you
attempt to do any of these things, this option will immediately become invalid. 
You may, however, dispose of this option in your will or in a beneficiary
designation.

 

 

 

 

 

The Committee may, in its sole discretion, allow you to transfer this option as
a gift to one or more family members.  For purposes of this Agreement, “family
member” means a child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest.

 

 

 

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way, except pursuant to a Domestic Relations Order.

 

 

 

 

 

The Committee will allow you to transfer this option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.

 

 

 

Retention Rights

 

Your option or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity.  The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.

 

 

 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until you have exercised

 

6

--------------------------------------------------------------------------------


 

 

 

this option by giving the required notice to the Company and paying the exercise
price.  No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described in the
Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

 

 

 

Governing Law

 

This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to its choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

 

 

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option.  Any prior agreements, commitments or
negotiations concerning this option are superseded.  This Agreement may be
amended only by another written agreement between the parties.

 

 

By signing your Notice of Stock Option Grant form which precedes this Agreement,
you agree to all of the terms and conditions described above and in the Plan.

 

7

--------------------------------------------------------------------------------